 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

     

 

a a x
RONAL UMANA JOVEL, ;
Petitioner, : MEMORANDUM DECISION ~
. AND ORDER
-against- :
THOMAS DECKER, et al. 20 Civ. 308 (GBD) (SN)
Respondents. :
wee eee ew ew eee eee ee eee ee ee ee ew ee EK RK x

GEORGE B. DANIELS, United States District Judge:

At approximately 1:30 p.m. today, this Court adopted Magistrate Judge Netburn’s Report
and Recommendation (the “Report,” ECF No. 26) after having been informed that a bond hearing
had been scheduled for today. (See Mem. Decision and Order, ECF No. 31.)

Any objections to the Report were due today and none had been received by that time. At
3:24 p.m., Respondents submitted a letter request that this Court vacate its order of adoption to
consider their objections, which they still intended to file today. (See Letter Mot., ECF No. 32.)
At 3:34 p.m., Respondents timely filed their objections to the Report. (See Resp’ts’ Obj. to the
Magistrate Judge’s R. & R., ECF No. 33.)

This Court will review and consider Respondents’ objections before ruling on their request
to vacate this Court’s order adopting the Report.

Dated: New York, New York

March 31, 2020
SO ORDERED.

Gipuge 8. Dorrdg

CHPRGY B. DANIELS
if

ited States District Judge

 

 

 
